Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 27-48 are pending and examined on the merits.

Potentially Allowable Subject Matter & Closest Prior Art of Record
	The claimed invention was not found to be reasonably taught or suggested for that scope which is fully supported, as to treating those retinal dystrophies supported by evidence (see 35 USC 112 rejections below) as to peptide SEQ ID NO: 7, the 333mer natural Nkx3.2 peptide and the polynucleotide encoding the same – and those fragments thereof (e.g. SEQ ID NOS: 1, 3, 5, 9, 10-28) containing the necessary binding region for treating the retinal dystrophies supported - as mirrored by the International Authority (Korea) in the related search report and written opinion which found the same novel and involving an inventive step.  The closest prior art of record is as follows:

    PNG
    media_image1.png
    166
    589
    media_image1.png
    Greyscale

However, as claimed there are scope issues remaining under 35 USC 112 which must be addressed – and amendments and or arguments thereto - before prosecution may be advanced to the allowable subject matter scope.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, there are issues tied to what applicant was in possession of at the time of filing relevant to 1) what retinal dystrophies may be treated and 2) by what Nkx3.2 peptide fragments and polynucleotides encoding the same – especially as ‘any’ fragment of any size (which would include even a dipeptide thereof, which may be biologically active for ‘something’ under the broadest reasonable interpretation thereof). 


Specification para 66 defines that: 
[0066] The term "retinal dystrophy", as used herein, refers to a disease caused by damage that has occurred to the retina for reasons such as aging and disease. The retinal dystrophy may be any one selected from the group consisting of macular degeneration, diabetic retinopathy, choroidal neovascularization, and retinal edema.”
Peptide SEQ ID NO: 7, the 333mer natural Nkx3.2 peptide and polynucleotide encoding the same – and those fragments thereof (e.g. SEQ ID NOS: 1, 3, 5, 9, 10-28) containing the necessary binding region for treating the retinal dystrophies supported
However, the only test data beyond that for SEQ ID NO: 7, was found in Table 1, yet what this confers in terms of what retinal dystrophies the tested peptides of SEQ ID NOS: 7, 10, 12, 13, 20, 21, 23 and 28 are capable of treating is not clearly identified:
	
    PNG
    media_image2.png
    138
    273
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    460
    282
    media_image3.png
    Greyscale

Based on the data of record it cannot be determined what scope was in possession as to what retinal dystrophies are treatable by what Nkx3.2 peptide or fragments thereof (and polynucleotides encoding the same).  Especially as the core binding structure has not been identified that runs through all fragments of Nkx3.2.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Claim Rejections - 35 U.S.C. § 112a(ii) – Scope of Enablement (Prevention)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27-48 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

	Applicants appear to have reasonably demonstrated/disclosed and enabled that product Nkx3.2 (full length SEQ ID NO: 7) may be used for treating certain retinal dystrophies.  However, the claims also encompass using product any fragment thereof of any length to prevent any known retinal dystrophy; which is clearly beyond the scope of the instantly disclosed/claimed invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The term "prevent" is interpreted (absent evidence to the contrary) as an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does the term "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies (other than certain vaccination regimes) - including preventing any retinal dystrophy, as presently claimed (which clearly is not recognized in the medical art as being a totally preventable condition). 
	Accordingly, it would take undue experimentation without a reasonable expectation of success for one of skill in the art to make and/or use the claimed composition, which would function to prevent that claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654